DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending and have been considered on their merits.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/09/2020, 01/14/2020,  11/04/2020, and 03/24/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered except where lined through. 
The information disclosure statement filed on 08/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because figures 3A and 3C show three data sets (MTO, TMV-MTO, and Cells Only) but the colors associated with these data sets do not match the colors presented in the figures. Furthermore, the axis label text for these figures is too small to be read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
	The specification is objected to for the following reason.
The use of the terms Adriamycin, Cytoxan, and Taxotere, which are trade names or marks used in commerce, have been noted in paragraphs [0070] and [0071] of the specification. These terms should be accompanied by the generic terminology (i.e. the generic compound name); furthermore these terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Adriamycin should be fully capitalized or include a trademark symbol, and be accompanied by generic terminology (ex. ADRIAMYCIN (doxorubicin) or Adriamycin™ (doxorubicin));
Cytoxan should be fully capitalized or include a trademark symbol, and be accompanied by generic terminology;
Fluorouracil is not a tradename or proper noun; therefore this word should not be capitalized;
Taxotere should be fully capitalized or include a trademark symbol, and be accompanied by generic terminology;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treatment of some cancers, does not reasonably provide enablement for all types of cancer with all administration types.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
With respect to the natural of the invention, the instant application discloses a method for treating cancer in a subject by administering a therapeutically effective amount of an anti-cancer virus particle comprising mitoxantrone loaded into the interior channel of the virus.
With respect to the state of the prior art, An et al. (The AAPS Journal, 2012, Vol. 14, No. 2, pages 352-364) teaches that mitoxantrone has shown high efficacy in breast cancer, acute leukemia, and non-Hodgkin’s lymphoma but only reports marginal activity in non-small cell lung cancer, cancers of the neck, liver, prostate, and bladder (page 352, left column, paragraph 1). While An et al. reports that mitoxantrone has rapid and extensive tissue distribution (page 352, right column, paragraph 3), mitoxantrone has poor penetration across the blood brain barrier (page 357, right column, paragraph 3 and figures 4-5). DiMeco et al. (Journal of Neurosurgery, 2002, Vol. 97, Issue 5, pages 1173-1178) supports the finding that mitoxantrone has poor brain cancer efficacy when systemically administrated due to problems with central nervous system penetration (abstract and page 1173, left column, paragraph 2).
With respect to the breadth of the claims, the scope of the claims has been deemed to be broader than what is enabled by the disclosure. The claimed invention is directed to a method of “treating cancer in a subject” which comprises administering to the subject a “therapeutically effective amount of an anti-cancer virus particle”. Applicant defines “cancer” as any neoplastic growth in a e.g. a subject in need thereof) or to a particular form of administration (e.g. systemic or intra-tumoral).
With respect to the amount of direction provided by the inventor and existence of working examples, Applicant has shown that mitoxantrone loaded TMV (MTOTMV) caused a reduction in cell viability of MDA-MB-231 (triple negative breast cancer), HT1080 (fibrosarcoma), and PC3 (prostate cancer)([00115] and figure 3A) and MTO is effective in HER2+ MCF-7 breast cancer cells ([00116]). Applicant gives an example of in vivo MTOTMV delivery to a mouse with MDA-MB-231 tumor ([00117-00119]).
With respect to the level of predictability in the art, Applicant teaches that their data is consistent with other reports that drug efficacy is cell line dependent and MTO appears to be more effective in triple negative breast cancer models compared to HER2+ breast cancer subtypes ([00166]). Therefore there is low predictability that MTO will work in all cancer cells.
With respect to the level of ordinary skill, a person having ordinary skill would be a person with advanced knowledge of chemotherapeutics (e.g. a scientist, medical doctor, or pharmacist).
With respect to the quantity of experimentation needed to make or use the invention, Applicant has adequately disclosed how to make the invention ([00110-00111]). Applicant has not, however, demonstrated how the invention can be used to treat all types of cancer or given representative examples of all types of cancer. 
Conclusion
e.g. systemic and intra-tumoral).

Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 17 depends from claim 11 and recites the limitation “wherein the additional anticancer agent is an antitumor agent”. There is insufficient antecedent basis for this limitation in the claims and the claim from which it depends (claim 11). It is therefore unclear to which additional anticancer agent the Applicant is referring. For the purpose of compact prosecution, this claim will be interpreted as if it depends from claim 16 (which depends from claim 11) and recites the additional anticancer agent (supported by Specification, [0010]). 
Claim 18 is similarly rejected due to its dependency on claim 17.
Claims 19 and 20 depend from claim 17 and recite the limitation "the additional anticancer therapy" in line 1.  There is insufficient antecedent basis for this limitation in the claims and the claims from which they depend (claims 11 and 17). While this limitation is present in claim 16, the instant claims do not depend from claim 16. It is therefore unclear to which “additional anticancer therapy” the Applicant is referring. For the purpose of compact prosecution, these claims will be interpreted as if claim 17 recites the additional anticancer therapy limitation. 
For claims 17-20, Applicant is reminded that by reciting “additional anticancer agent or therapy” (claim 16), the claims which limit the “additional anticancer agent” (claims 17-18) can be met by teachings of additional anticancer therapies and similarly, claims which limit the “additional anticancer therapy” (claims 19-20) can be met by teachings of additional anticancer agents.

Claim 18 is also rejected for reciting the trade names Adriamycin (doxorubicin), Cytoxan (cyclophosphamide), Taxol (paclitaxel), and Taxotere (docetaxel) are trade names. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b). Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). See MPEP 2173.05(u). Furthermore, Adriamycin is the trade name of doxorubicin which is already a recited limitation in the instant claim. For the purpose of compact prosecution, the instant claim will be examined as if it recited “doxorubicin, vincristine, prednisone, doxorubicin, cyclophosphamide, fluorouracil, paclitaxel, and docetaxel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (WO 2017/004123 A1).
et al. (hereinafter Steinmetz) teaches the use of anticancer virus particles containing anticancer agents attached either covalently or non-covalently within the interior of a rod-shaped virus particle (abstract; [0019]). Steinmetz gives a specific example of non-covalent encapsulation of phenanthriplatin (PhenPT) within tobacco mosaic virus (TMV)(figure 2; [0074-0084]).
	Regarding claim 1, Steinmetz teaches a method of treating cancer by administering to the subject a therapeutically effective amount of an anticancer virus particle, comprising a filamentous or rod-shaped plant virus particle containing an anticancer agent within the interior of the virus particle (claim 15). Steinmetz teaches the genus “anticancer agent”. Steinmetz teaches that anticancer agents include a large number of small-molecule antitumor agents including mitoxantrone ([0038]). Therefore, Steinmetz teaches the instant claim. See MPEP 2131.02(II) and (III).
	Regarding claims 2 and 3, Steinmetz teaches the method of claim 1 as discussed above. Steinmetz further teaches formulations suitable for intratumoral (claim 2) and intravenous (i.e. systemic; claim 3) administration ([0059]).
	Regarding claims 6, Steinmetz teaches the method of claim 1 as discussed above. Steinmetz further teaches the method wherein the cancer is breast cancer (claim 16).
	Regarding claims 9 and 10, Steinmetz teaches the method of claim 1 as discussed above. Steinmetz teaches that it can be desirable to couple more than one type of anticancer agent which allows several cytotoxic strategies to be simultaneously implemented ([0047]) and an example wherein more than one type of anticancer agent can be coupled to the filamentous or rod-shaped plant virus particle (i.e. the method further comprising administering a therapeutically effective amount of an additional anticancer agent to the subject; claim 9). Steinmetz teaches that the term “anticancer agent” includes small-molecule antitumor agents ([0038]), reading on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1); as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299).
Steinmetz teaches methods of using plant virus-based nanoparticles for targeted drug delivery of anticancer agents including the use of platinum based anticancer agents. These methods include non-covalently encapsulating cationic anticancer agents within the anionic channel of tobacco mosaic virus or covalently conjugating cisplatin derivatives to the interior cavity of cowpea mosaic virus ([0006]).
	Regarding claims 1, 6, 7, 8, and 11, one embodiment of Steinmetz’s methods involves using an anticancer virus particle comprising TMV (species of “rod-shaped plant virus”) and PhenPt (species of 
The instant claim differs from Steinmetz’s method of treating cancer by using mitoxantrone as the anticancer agent rather than PhenPt. 
However, Steinmetz teaches that providing anticancer virus particles with anticancer agents within the virus particles helps protect anticancer agents from degradation while in the bloodstream and allows their release upon degradation of the virus particles within cancer cells ([0029]), which provides motivation to modify Steinmetz’s disclosed method. It would have been obvious to persons having ordinary skill in the art to select mitoxantrone, which is known within the art and commonly used in breast cancer therapy, as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, abstract), to be the anticancer agent which is non-covalently encapsulated within TMV. Steinmetz teaches a method which differs from the instantly claimed method by the encapsulated anticancer compound (MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Mitoxantrone is known within the art and commonly used breast cancer therapy (and is taught by Steinmetz as an anticancer agent ([0038])(Id.). As mitoxantrone is a therapeutic used to treat breast cancer cells and the methods disclosed by Steinmetz were known to significantly slow tumor growth rates of triple negative breast cancer cells ([0084]), a person having ordinary skill in the art could have easily predicted that replacing a TMV encapsulated triple negative breast cancer chemotherapeutic agent (PhenPt) with another TMV encapsulated triple negative breast cancer chemotherapeutic agent (mitoxantrone) would result in a method which effectively treats triple negative breast cancer  (MPEP 2143(I)(B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). This obviousness is based upon the simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(B)). 
et al.
	Regarding claims 2, 3, 12, and 13, Steinmetz makes obvious the methods of claims 1 and 11 as discussed above. Steinmetz further teaches formulations suitable for intratumoral (claims 2 and 12) and intravenous (i.e. systemic; claims 3 and 13) administration ([0059]). Moreover, Steinmetz teaches weekly bolus injections of the anti-cancer virus particle ([0083]), further reading on systemic administration of the anti-cancer virus particle. As Steinmetz teaches intratumoral formulations and gives an embodiment wherein triple negative breast cancer is treated using the TMV encapsulated chemotherapeutic agent ([0083]-[0084]), a person having ordinary skill in the art would at once envisage the use specifically in the “triple negative breast cancer tumor site”. See MPEP 2131.02(III). 
	Regarding claims 4, 5, 14 and 15, Steinmetz makes obvious the method of claims 1 and 11 as discussed above. Steinmetz contemplates the release of the non-covalently bound anticancer compound PhenPt to the target ([0079-0080]) and teaches that release of the anticancer compound occurs in acidic tumor microenvironments ([0079]) and this rapid release may be explained by protonation of carboxylic acids, which destabilize the PhenPt-TMV complex ([0080]). As the instantly claimed methods similarly uses a rod-shaped plant virus (e.g. TMV) and Steinmetz teaches the release profile of the TMV anti-cancer virus particle, the release profile for methods containing another non-covalently bound anti-cancer compound, such as mitoxantrone, would be similarly be pH dependent (claims 4 and 14) and triggered by an acidic tumor microenvironment (claims 5 and 15) as an inherent property of the TMV composition. This inherent property is supported by the fact that the carboxylic acids are located on the rod-shaped plant virus and not the anticancer compound (see Steinmetz, figure 1B; Specification, Figure 1).
	Regarding claims 9, 10, 16, 17, and 18, Steinmetz makes obvious the method of claims 1 and 11 as discussed above. Steinmetz teaches that it can be desirable to couple more than one type of anticancer agent which allows several cytotoxic strategies to be simultaneously implemented ([0047]) i.e. the method further comprising administering a therapeutically effective amount of an additional anticancer agent to the subject; corresponding to claims 9 and 16)(Id.). Steinmetz teaches a list of small-molecule antitumor agents (corresponding to claims 10 and 17) encompassed by “anticancer agent” which includes cyclophosphamide (Cytoxan), doxorubicin (Adriamycin), vincristine, paclitaxel (Taxol), and 5-fluorouracil (5FU)([0038]). With respect to the limitation “therapeutically effective amount”, Steinmetz teaches treating cancer in a subject by administering to the subject a therapeutically effective amount of the anticancer virus particle comprising the anticancer agent ([0048]), thus the anticancer agent is in a therapeutically effective amount.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1) as evidenced by as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299); in view of Sazgarnia et al. (Photodiagnosis and Photodynamic Therapy, 2013, Vol. 10(1), pages 72-78).
The teachings of Steinmetz are set forth above and applied herein. Steinmetz is found to render claims 1-18 obvious.
	Regarding claim 19, as discussed above, Steinmetz teaches the method of claim 17.
	Steinmetz is silent as to the additional anticancer therapy including radiation therapy.
	Sazgarnia et al. (hereinafter Sazgarnia) teaches methods of radiosensitizing breast cancer cells for ionizing radiation therapy (summary). Sazgarnia teaches that concomitant use of radiotherapy and chemotherapy has been extensively studied and exhibits a super additive effect which not only improves local tumor control but also increases overall survival (page 73, left column, paragraph 2). Specifically, 
There exists motivation to make this modification as Sazgarnia teaches a need for different therapeutic modalities with improved tumor control with minimal damage to normal tissues (page 73, left column, paragraph 2) and Steinmetz teaches that the anti-cancer virus particle prevents off-target systemic effects (i.e. has minimal damage to normal tissues)([0080]). It would therefore have been obvious to persons having ordinary skill in the art at the time of filing to have modified the teaching of Steinmetz to include an additional anticancer therapy including radiation therapy as the use of anti-cancer virus particles including a rod-shaped plant virus and mitoxantrone were obvious over the prior art (MPEP 2143(I)(D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and it was known that mitoxantrone increased the efficiency of radiation therapy (Id.). Therefore, one of ordinary skill would have recognized that applying the known technique of combining radiation therapy with a method of administering mitoxantrone would have yielded predictable results and resulted in an improved system (Id.). This obviousness is based upon the “applying a known technique to a known method ready for improvement to yield predictable results” rationale set for in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(D)). 
Thus, the claim 19 is obvious over Steinmetz, as evidenced by Evison et al., in view of Sazgarnia. 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2017/004123 A1) as evidenced by as evidenced by Evison et al. (Medicinal Research Reviews, 2016, Vol. 36, No. 2, pages 248-299); in view of Montazerabadi et al. (Photodiagnosis and Photodynamic Therapy, 2012, Vol. 9(1), pages 46-51).
The teachings of Steinmetz are set forth above and applied herein. Steinmetz is found to render claims 1-18 obvious.
Regarding claim 20, as discussed above, Steinmetz teaches the method of claim 17. 
Steinmetz is silent as to the additional anticancer therapy including ablation.
Montazerabadi et al. (hereinafter Montazerabadi) teaches methods of photosensitizing breast cancer cells for photodynamic therapy (PDT)(page 72, summary). Montazerabadi teaches that PDT is an emerging alternative to radiation therapy and surgical resection which involves the administration of a photosensitizing agent follower by exposure to non-thermal monophasic laser light (page 46, right column, paragraph 2). Specifically, Montazerabadi teaches that mitoxantrone is remarkably efficient at photosensitizing breast cancer cells (page 50, conclusion).
There exists motivation to modify Steinmetz as Montazerabadi teaches a need to identify more effective and less toxic agents that can be used in combination with low light level PDT (page 47, left column, paragraph 5) and Steinmetz teaches that the anti-cancer virus particle prevents off-target systemic effects (i.e. is a less toxic agent)([0080]). Therefore, with the understanding that mitoxantrone is an effective photosensitizer for PDT, it would have been obvious to persons having ordinary skill in the art at the time of filing to have modified the teaching of Steinmetz to include an additional anticancer therapy including ablation (e.g. photodynamic therapy; supported by Specification, [0072]) as the use of anti-cancer virus particles including a rod-shaped plant virus and mitoxantrone were obvious over the prior art (MPEP 2143(I)(D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and it was known that mitoxantrone increased the efficiency of PDT (Id.). One of ordinary skill would have recognized that applying the known technique of combining PDT with a method of administering mitoxantrone would have yielded predictable results and resulted in an improved system (Id.). This obviousness is based upon the “applying a known technique to a known method ready for improvement to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)(MPEP 2143(I)(D)). 
et al., in view of Montazerabadi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If assistance from a USPTO Customer Service Representative is needed, call 800-786-9199 (USA or Canada) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                

                                                                                                                                                                                        /MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651